DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/366,611, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With regard to claim 16, the recitation of “adding at least 108 ppm platinum…” is new matter. While there is support in the examples for the amounts of 108 and 200 ppm being added to the catalyst, there is no support for anything above 200 ppm. There is no teaching or suggestion in the specification that higher amounts of platinum are contemplated. Thus, the recitation of the range of “at least 108 ppm platinum” is new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 recites an open ended upper bound for the amount of platinum added with “at least 108 ppm”. However, claim 9 recites that the total amount of platinum on the reconstituted catalyst is at most 500 ppm. Thus, claim 16 broadens the scope of the range and does not further limit claim 9.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voskoboynikov et al. (US 2003/0191351, cited on IDS 2/15/2022) in view of Oleck et al. (US 3,140,264, cited on IDS 2/15/2022).
With regard to claims 9-11, 13, 16, and 17, Voskoboynikov teaches a process for dehydrogenating alkanes or alkylaromatic hydrocarbons comprising a step of:
(2) contacting a gaseous stream of alkanes or alkylaromatic hydrocarbons (paragraph [0039]) with a catalyst in a fluidized bed reactor (paragraph [0038]), where the catalyst eventually becomes deactivated and requires regeneration (paragraph [0050]). Once the catalyst has been regenerated, this is equivalent to the step (2) of contacting in a fluidized bed, an alkane compound or an alkylaromatic compound and a reconstituted dehydrogenation catalyst of instant claim 9. 
Voskoboynikov further teaches that the catalyst comprises gallium (paragraph [0023]) and platinum (paragraph [0017]) on alumina (paragraph [0029]), and that it eventually becomes necessary to regenerate the catalyst (paragraph [0050]). This is equivalent to the step (1) a) of obtaining a dehydrogenation catalyst comprising platinum and gallium on an alumina based support having become at least partially deactivated of instant claim 9. Voskoboynikov does not specifically teach that the at least partially deactivated catalyst has a platinum to gallium ratio that is less than the ratio of platinum to gallium of the fresh dehydrogenation catalyst. However, Voskoboynikov teaches the same process of using a catalyst comprising similar amounts of platinum and gallium in the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons to produce a similar deactivated catalyst. Therefore, one of ordinary skill in the art would reasonably conclude that the deactivated catalyst of Voskoboynikov has a ratio of platinum to gallium that is less than a ratio of platinum to gallium of the fresh catalyst, absent any evidence to the contrary. 
Voskoboynikov does not specifically teach reconstitution step after regeneration.
Oleck teaches a method for rejuvenating a spent supported platinum catalyst (column 1, lines 10-11) which has undergone a decrease in dehydrogenation activity (column 2, lines 12-13). Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst comprising platinum with a dehydrogenation function of Voskoboynikov is similar to the catalyst comprising platinum with a dehydrogenation function of Oleck, and thus could be rejuvenated in a similar manner.
Oleck teaches that this method comprises the steps of:
a) removing carbonaceous deposits from the catalyst (regeneration) (column 2, lines 61-64).
b) contacting the catalyst free of carbon deposits with hydrogen (column 3, lines 5-7).
c) impregnating the treated catalyst with a solution of platinum compound (column 2, lines 20-21) which is an impregnating solution (column 3, line 53) consisting of an aqueous solution of chloroplatinic acid (platinum salt and water) (column 3, lines 53-54).
d) drying the impregnated catalyst at a temperature of 240°F (115°C), which is within the range of 50 to 150°C of instant claim 13.
e) calcining the dried catalyst at a temperature of 850°F (454°C), which is within the range of 400 to 1000°C of instant claim 9.
Oleck further teaches that the removing of coke is essential before performing the rejuvenation steps above (column 1, lines 64-67). Oleck also teaches that the platinum containing catalyst gradually loses activity due to deposition of carbon and changes in the platinum structure (selective removal of platinum from the dehydrogenation unit) (column 1, lines 22-25) and replacing deactivated catalyst which has had the platinum level reduced to an ineffective level with fresh catalyst is expensive (column 1, lines 29-39). Oleck then teaches that the method of rejuvenation provides a way to extend the life of the catalyst and thus prolong the usefulness of the catalyst in the reactions (column 1, lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of rejuvenation of Oleck after a step of regeneration of the catalyst of Voskoboynikov, because Voskoboynikov and Oleck each teach a dehydrogenation catalyst comprising platinum on a support which is deactivated, and which is regenerated, and Oleck teaches that after regeneration, the rejuvenation steps above provide a catalyst which has additional platinum and thus extends the life of the catalyst (column 1, lines 40-42).
Voskoboynikov further teaches that the fresh catalyst comprises 0.1 to 5 wt% gallium, 0.01 to 5 wt% platinum (which is equivalent to 100 to 50,000 parts by million), and a support comprising alumina (paragraphs [0019]-[0022]). Oleck teaches that an effective amount of platinum added during the impregnation step is an amount approximately equal to the platinum content of the initial catalyst. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate the catalyst of Voskoboynikov in view of Oleck to form a catalyst with the same amounts of each component as the fresh catalyst of Voskoboynikov, because Voskoboynikov teaches that the catalyst with these components in the recited amounts is an effective dehydrogenation catalyst. The range of the platinum overlaps the ranges of 1 to 500 parts per million, 40 to 400 parts per million, and 150 to 300 parts per million of instant claims 9, 10, and 11, the ranges of at least 108 ppm and 108-200 ppm added platinum of claims 16 and 17, and the range of the gallium overlaps the range of 0.2 to 20 wt% of instant claim 9. When the platinum is included in an amount of 0.01 wt%, this gives a ratio of platinum to gallium of 1:500 to 1:10, which is within the range of 1:20000 to 1:4 of instant claim 9, the range of 1:500 to 1:5 of instant claim 10, and overlaps the range of 3:400 to 3:80 of instant claim 11. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Voskoboynikov in view of Oleck does not specifically teach the platinum retention of the regenerated catalyst. However, because Voskoboynikov in view of Oleck teaches the use of a similar catalyst comprising platinum and gallium in similar amounts to the claimed amounts, and also teaches similar reaction and rejuvenation steps, where after the catalyst is spent, platinum is impregnated with a solution consisting of platinum salt and water, the catalyst is dried and then is calcined at the claimed temperatures, one of ordinary skill in the art would reasonably conclude that the rejuvenated catalyst of Voskoboynikov in view of Oleck would have the same property of exhibiting platinum retention greater than or equal to the platinum retention of a fresh dehydrogenation catalyst when each is used in the same or otherwise identical process as claimed, absent any evidence to the contrary.
With regard to claim 12, Voskoboynikov in view of Oleck does not specifically teach that the rejuvenated catalyst exhibits a propane dehydrogenation activity that is at least 2% absolute propane conversion greater than the at least partially deactivated catalyst. However, because Voskoboynikov in view of Oleck teaches the use of a similar catalyst comprising platinum and gallium and similar reaction and rejuvenation steps, where after the catalyst is spent, platinum is impregnated with a solution consisting of platinum salt and water, the catalyst is dried and then is calcined at the claimed temperatures, one of ordinary skill in the art would reasonably conclude that the rejuvenated catalyst of Voskoboynikov in view of Oleck would have the same property of exhibiting propane dehydrogenation activity of at least 2% absolute propane conversion greater than or equal to the at least partially deactivated dehydrogenation catalyst as claimed, absent any evidence to the contrary.
	With regard to claim 14, Voskoboynikov teaches the method of dehydrogenation above, where the catalyst comprising platinum and gallium is reacted with an alkane or alkylaromatic hydrocarbon and becomes deactivated (paragraphs [0039], [0050]). Voskoboynikov does not explicitly teach that the gallium lost from the deactivated catalyst is minimized. However, Voskoboynikov teaches the same process of using a catalyst comprising similar amounts of platinum and gallium in the same process of dehydrogenation of alkane or alkylaromatic hydrocarbons to produce a similar deactivated catalyst. Therefore, one of ordinary skill in the art would reasonably conclude that the process of Voskoboynikov produces a similarly deactivated catalyst which as similarly minimized gallium loss, absent any evidence to the contrary.
	With regard to claim 15, Oleck teaches that the catalyst after rejuvenation is dried and calcined at a temperature range of 400 to 1200°F (204.4 to 649°C) (column 3, lines 15-16). This overlaps the range of 600 to 800°C of instant claim 15. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                             

/Renee Robinson/Primary Examiner, Art Unit 1772